internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 1-plr-104198-99 date date legend a z d1 d2 d3 state this responds to the letter dated date submitted on behalf of x requesting that we rule that x may make an s election and qualified_subchapter_s_subsidiary qsub elections as to y and z effective d3 facts x y cc dom p si 1-plr-104198-99 x was incorporated under the laws of state on d1 upon formation x’s sole shareholder was a on d2 x acquired all of the shares of y and z each of which was a corporation with a subchapter_s_election in effect prior to their acquisition by x y and z were commonly owned by two shareholders a and b who had percent and percent interests respectively after the acquisition on d2 a held a dollar_figure percent interest in x x did not make an election to be treated as an s_corporation under the code effective d2 and for the short taxable_year commencing d2 x y and z will file a consolidated_return law and analysis sec_1362 of the code provides that if a small_business_corporation has made an election under sec_1362 and if such election has been terminated under sec_1362 the corporation and any successor_corporation is not eligible to make an election under sec_1362 for any taxable_year before its fifth taxable_year which begins after its first taxable_year for which the termination is effective unless the secretary consents to the election sec_1_1362-5 provides that a corporation is a successor_corporation to a corporation whose election under sec_1362 has been terminated if percent or more of the stock of the corporation new corporation is owned directly or indirectly by the same persons who on the date of the termination owned percent or more of the stock of the corporation whose election terminated the old corporation and either the new corporation acquires a substantial portion of the assets of the old corporation or a substantial portion of the assets of the new corporation were assets of the old corporation conclusion based solely on the information submitted and the representations made we conclude that x is not a successor_corporation within the meaning of sec_1_1362-5 and is permitted to make an s election and qsub elections for y and z effective d3 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative cc dom p si 1-plr-104198-99 sincerely signed david r haglund david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
